Case 1:16-cv-09517-LAK-KHP Document 262-17 Filed 11/08/19 Page 1 of 6




                   EXHIBIT O
Case 1:16-cv-09517-LAK-KHP Document 262-17 Filed 11/08/19 Page 2 of 6




     AGREEMENT FOR TURNOVER AND ACCEPTANCE OF EBER BROS. WINE AND
    LIQUOR METRO, INC. PURSUANT TO NEWYORK UNIFORM COMMERCIAL CODE

          This Agreement is made    T^*<        ,2o12by Eber Bros, \Mne and Liquor Corp,,
    95 Allens Creek Drive, Suite 10, Building 2, Rochester, New York 14618 ("Eber Bros"),
    Eber Brqs. Wine and Liquor Metro, lnc., 95 Allens Creek Drive, Suite 10, Building 2,
                                I
    Rochester, New York ',l46{ ("Meiro") and Alexbay, LLC 30 Corporate Drive, North
    Haven, Connecticut 06473 ('Alexbay'').

          ln consideraUon of the rnutual promises and actions set forth herein and Section
    10 and olher considerations, the Parties agre€ as follows:


          1.      Obliq4figng. As more fully set forth in the Gomplaint in the New Yor]< State
   Supreme Court Action entitled Aloxbay, LLC v. Eber Bros, Wine and Liquor Corp.,
   (lndex no.2012-'1919 ("Action'), Eber Bros. is indebted to Alexbay in the approximate
   amount of $3,650,000, plus interest and erpenses ("Obligations"). The Ccrmplaint and
   its exhibits in the Action is attached hgreto and incorporated herein and rnade a part
   hereof as fully set forth ("Complainf'). As. set forth in the Complaint, the Obligations are
   fully guaranteed by Metro.

          2.              As more fully set forth in the Complaint (including but not
                  Qollateral.
   timited to the Security Agreement attached as Exhibit D to the Complaint) the
   Obligations are secured by virtually all of the assets of Eber Bros., including its
   ownership of Mebo, ("Collateral"). Eber Bros. represents and warrants to Alexbay that it
   owns 100% of Metro,

         3. DefaulL Eber Bros. and Metro are in default of their Obligations to
   Alexbay. Such defaults include, but are not limited to, the failure to make payments
   due. As a result of such defaults, Alexbay has the present right and entitlement to
   enforce its security interests in the Collateral (including, without limitation, by taking
   possession of and selling or otherwise disposing of or realizing upon the Collateral) in
   accordance with the Security Agreement and applicable law.

          4.                        of Collatgf-al. Pursuant to Section g-620 of the
                  TBn_slgr and,Agceotance
   New York Uniform Gommercial Code (the "Code"), Alexbay is willing to accept the
   ownership of Mstro in full satisfaction of the Obligations on the terms and conditions sel
   forth herein, and Eber Bros. and Meiro hereby consent to Alexbay's acceptance of the
   ownership of Metro in full satisfaclion of the Obligations. Eber Bros. hereby transfers all
   of its rights and interest in the ownership of Motro and sunenders and lurns over to
   Alexbay possession of Metro, and/or the unqualified right to take possession of Metro.

          5,    Reoord Chanqinq. Eber Bros. agrees to make all and/or cause or permil
   Alexbay   tornake appropriate changes in its records, minute book and financial
   statements io show that Alexbay is the sole owner of Metro, Metro agrees to make




                                                                         E8-00001   1   B0
Case 1:16-cv-09517-LAK-KHP Document 262-17 Filed 11/08/19 Page 3 of 6




 and/or cause Eber-Connecticut, LLC to make all appropriate changes in its records,
 minutes books and financial statements.

         6, $ulrgnder and Tu,rnoygf. ln furtherance of such surrender and turnover by
 Eber Bros. Eber Bros. shall provide to Alexbay through its Representatives (i) all keys,
 combinations, entry codes and other access devices, appropriately labeled and
 identified, to enable such Representalive to obtain access to any and all premises
 where Metro or its assets may be located (the "Prernises"), (ii) a complete and current
 listing of all Premises at which any assets of Metro are or may be located and the
 names, addresses (postal and e-mail) and telephone and facsimile numbers of all
 contact persons in connection therewith, Metro's books and records (however
 maintained, whether on computer software, in hard copy or otherwise) relating to the
 operation of their businesses,

           7. Premisgg, Upon eiecution and delivery of this Agreement, Alexbay by and
 through any of ils Representatives, is granted the right (but shall not have the
 obligation) to be at the Premises at all times necessary and appropriate for purposes of
 fulfllling t0're terms and conditions of this Agreement and protecting the Collateral and its
 interests therein.

        B. Collateral Prop.-gpds, lmmediately upon the execution of this Agreement,
 Eber Bros. or its agents shall transfer and deliver to Alexbay all ownership interests in
 Metro then in its possession or subject to its control, together with all assignments,
 endorsernents and instruments of transfer necessary to effecl transfer to Alexbay, and
 withoul limiting the generality of the foregoing, Eber Bros, and Melro shall take all
 actions necessary to transfer to and vest in Alexbay or its designees complete and
 exclusive control over all bank accounts maintained by Metro (collectively, the "Bank
 Accounts") and, in connection therewith, shall turn over to Alexbay all unused checks
 and check registers and records relating to the Bank Accounts and shall promptly
 cooperate in executing all documentation and taking all other actions necessary to
 permit Alexbay to controlthe accounts..

        L No Obliqallon with respect to g).llatelAl_Ppceed-s. Alexbay shall not be
responsible or under any circumstance whatsoever have any liability for, and Alexbay
does not in any respect whatsoever assume, any obligation of Eber Bros. and/or Metro
to any of their officers, directors, managarial personnel or other employees or any of
iheir other creditors or for any other obligation herefore or hereafter arising out of the
operation of their business including, without limitation, any obligation for their
employee, officer or director wages or other compensation. ln furtherance of the
foregoing, Eber Bros. and Metro hereby indemnify Alexbay against, and hold Alexbay
harmless from and against, any and all claims, damages, losses, costs and expenses
(including, without lirnitation, for the actual fees and expenses of counsel) at any time
asserted against or incurred by Alexbay as a direct or indirect result of any such
obligations or othenrvise in conneclion with the operalion of their business or Alexbay's
acceptance of the Collateral.

       10,  lnter and lntrq-9ornB.any DeQ[. Eber Bros. and Metro both confirm, agree
and covenant that neither owes the other any debt or obligations. Eber Bros. and Metro
                                              2



                                                                       E8-00001   1   B1
Case 1:16-cv-09517-LAK-KHP Document 262-17 Filed 11/08/19 Page 4 of 6




 both agree that neither owes Alexbay any debt or obligation other than the Obligations.
 All three (3) parties agree lhat there is no intra-company or inter-company debt between
 and/or among them, other than the Obligations. Notwithstanding anything herein, Eber
 Bros. and Metro and Alexbay agree that to the extent that there is any inter-company
 and intra-company debt between or among them (specifically including the Obligations)
 it is hereby cancelled, released and should forever be considered void. Eber Bros. and
 Metro hereby indemnify Alexbay against, and hold Alexbay harmless from and against,
 any and all clairns, damages, losses, costs and expenses (including without limitation,
 for the actual fees and expenses of counsel), that at any time Eber Bros,, Melro or any
 third palry asserts claims that there existed or exists inter and/or intra debt between or
 among any of the parties.

         11. Certain Waivers, To the maximum extent permitted under Section 9-620
 and 9-621 of the Code and any other applicable law, Eber Bros, and Metro hereby
 irrevocably (i) waive and renounce each right it may have or may have had to (A) any
 notification of the method, manner, time, place or terms of any disposition of any of the
 of Metro, or of any retention, of all or any part of the ownership of Metro by Alexbay and
 (B) redeem any of the ownership of Metro, and hereby acknowledge that such waiver
 and renunciation are made "after default" for purposes of any requirement of Section g-
 620 and 9-621 of the Code and any other applicable laws, and (iii) waive any duty of
 Alexbay or other requirement under Section 9-620 and 9-621 of the Code and any other
 applicable law to the extent any such duty or other requirement is or may be
 inconsistent with any right of Alexbay pursuant to this Agreement. Eber Bros. and Metro
 hereby further irrevocably waive and renounce any right they may have or have had to
 any notice pursuant to any Security Agreement.

        12.    No Qlaims. Eber Bros. and Metro acknowledge the existence and
 continuation of the Defaults and that they do not have any claim, counterclaim, cause of
 action, defense, recoupment or right of offset relating in any way to (i) the Defaults, the
 outstanding Obligations or the Collateral, the Security Agreement or any other
 agreement, instrument or other writing that evidences or related to any of the
 outstanding Obligations or any of the Collateral (collectively, lhe "Loan Documents"), (ii)
 the validity, perfection or enforceability of Alexbay's security interests or other liens in or
 upon the Collateral, (iii) the manner or method by which any demand for payment of any
 of the Collateral has been made by Alexbay, (iv) the validity or enforceability of any of
 the Loan Documents, (v) any act, claim or statement of fact that would lesben,.eliminate
 or modify any right or remedy of Alexbay against the Eber Bros. and Metro under any of
 the Loan Documents (any such claim, counterclaim, cause of action, defen$e,
 recoupment or right of offset being individually a "Claim"); provided, however, that if,
 notwiihstanding the foregoing, they shall purport or be deemed to have any Claim, Eber
 Bros. and Metro hereby irrevocably and foreverwaive and release each such Claim.

        '13. ffAnsfgf     By notice dated January 18,2012, Alexbay notified Eber Bros.
 and Metro of its proposal to accept ownership in Melro in full satisfaction of the
 Obligations (Exhibit F to the Complaint). Eber Bros. and Metro believe ownership of
 Metro is worth less than the Obligations and has agreed and hereby agrees to the
transfer of ownership of Metro set forth herein full satisfaction of the Obligations.


                                               3



                                                                        EB-00001 1 B2
Case 1:16-cv-09517-LAK-KHP Document 262-17 Filed 11/08/19 Page 5 of 6




        14. Fufther Assurqnces. Promptly upon Alexbay's request, Eber Bros, and
  Metro shall execute and deliver such further agreements, instruments and other
  documents, and take such further actions, as may be requested by Alexbay in order to
  accomplish any purpose of this Agreement and to effectuate the transactions
 contemplated hereby, and Eber Bros. and Metro shall otherwise cooperate with Alexbay
 in connection with this Agreernent and such transactions. The parties acknowledge and
 agree that the transfer of ownership of Meiro by Eber Bros. to Alexbay in full satisfaction
 of the Obligations pursuant to the New York Uniform Commercial Code has               been
 declared commercially reasonable by the Court in the Action.

        15.    Wajver. No failure of Alexbay to exercise, and no delay by Alexbay         In
 exercising, any right or remedy under this Agreement shall constitute a waiver of such
 right or remedy. Any waiver by Alexbay of any such right or remedy shall be effective
 only if made in a writing executed by Alexbay.

        16.    Bindinq. This Agreement is binding upon the parties and the successors
 and assigns, heirs, executors and legal representatives, and inures to the benefit of and
 is enforceable by Alexbay and its successors and assigns.

        17.    Hgqdinqq, The headings of the paragraphs contained in this Agreernent
 are inserted for convenience only and do not affect the meaning of this Agreement.

        18.   Governing L?Uv. This Agreernent shall be governed by and construed,
 interpreted and enforced in accordance with the internal laws of the State of New York,
 and any applicable law of the United States of America.

        19.  Entire3greement. This Agreement contains the entire agreemenl between
 Alexbay and Eber Bros. and Metro with respect to the subject matter of this Agreement,
 and supersedes each course of conduct previously pursued, accepted or i:cquiesced in,
 and each oral agreement and representation previously made, by Alexbay or by Eber
 Bros. and/or Metro with respect thereto, whether or not relied or acted upon. No course
 of perforrnance or other conduct pursued, and no oral agreement or representation
 made, in the future by Alexbay, whether or not relied or acted upon, and no usage of
 trade, whether or not relied or acted upon, shall modify or terminate this Agreement or
 impair or olherwise affect any right or remedy of Alexbay, or any obligation of Eber
 Bros. and Metro, pursuant to this Agreement. No modiflcation of this Agreement shall be
 effective unless made in a writing duly executed by the parties or parties sought to be
 bound thereby. No termination of this Agreement shall be effective unless made in a
 writing duly executed by Alexbay and until any such termination is so rnade this
 Agneement shall remain in fullforce and effecl.

       20. Qounterparts, This Agreement may be executed in any number of
 counterparts, and by the different parties hereto on separate counterparts, each of
 which shall be an original, but all of which together shall constitute one instrument.


       21,    IUR|Sp|CT|ONAL CONSENTS AND WAtVElLs. ANy LEGAL SU|T,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
                                             4


                                                                   - E-B-o0001   183
Case 1:16-cv-09517-LAK-KHP Document 262-17 Filed 11/08/19 Page 6 of 6




 OR ANY OTHER LOAN DOCUMENT SHALL BE INSTITUTED IN ANY FEDERAL OR
 STATE OOURT LOCATED IN MONROE COUNTY, NEW YORK PURSUANT TO
 SECTION 5.1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND ]'HE
 PARTIES EACH WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFI'ER
 HAVE TO THE LAY $G OF VENUE OF ANY SUCH SUIT, ACTION OR
 PROCEEDING, AND EACH HEREBY IRREVOCABLY SUBMIT TO THE
 JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ,ACTION OR PROCEEDING.
 EACH KNIOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT TO
 TRIAL BY JURY IN ANY ACT|ON OR OTHER LEGAL PROCEEDING RELATING TO
 THIS AGREEMENT OR OTHERWISE TO THE COLLATERAL OR ALEXBAY'S
 ACCEPTANCE THEREOF.

                                  Eber Bros. Wine and Liquor Corp


                                       w6nciy"Seicro

                                 Eber Bros. Wine and Liquor Metro, lnc

                                 By:
                                       Wendy    OI,   cFo

                                Alexbay, LLC

                                By:                    f,L-
                                       Lester Eber, Sole Member




                                 5



                                                            E8-00001   1   84
